DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-12, and the species listed below, in the reply filed on 5/10/2022 is acknowledged.  The traversal is on the ground(s) that the claim groups identified in the Office Action are related as products and process of use of said products. That is a combination of claim categories expressly permitted by 37 CFR 1.475(b) (2).  This is not found persuasive because 37 CFR 1.475(a) states that “where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.  As discussed in the restriction requirement mailed 3/10/2022, the distinct groups lack the required unity of invention because even though the inventions of these groups require the technical feature of a composition comprising the claimed (a), (b) and (c) component in a specific weight ratio, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of WO2017/042001.  
The following species were elected by Applicant, reading on claims 1-11 and 13-15 :
Aromatic alcohol – phenoxyethanol;
Glyceryl ether – 1-(2-ethylhexyl) glyceryl ether; and 
Bispyridinium alkane – octenidine or its salts;
Concentration range pertaining to claims 11 and 12 – 80-99% aromatic alcohol, 1-20% glyceryl ether and 0.05-0.5% Bispyridinium alkane. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/10/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 8, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 9, the phrases "preferably" and “more preferably” render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 10, the phrases "preferably," “more preferably,” and “even more preferably” render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 11, the multiple phrases "preferably" render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
For purposes of examination, the phrase “preferably, “ “more preferably” and “even more preferably,” will not be seen as limiting the claim to the narrower embodiment, thus prior art teaching concentration which fall within any of the claimed ranges will be deemed to read on the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beilfuss (WO2017/042001), cited on the 2/26/2021 IDS.
Beilfuss discloses a composition D comprising:
73.90% phenoxyethanol – reading on instant claims 1a, 3-5 and 11a;
2.0% 1-(2-ethylhexyl) glycerol ether – reading on instant claims 1b, 6-8 and 11b; ad 
0.05% octenidine dihydrochloride – reading on instant claims 1c, 2 and 11c.
The ratio of component c to component a and b can be calculated to be .05/75.9 = .00066 which is 0.01 or less and falls within the range of .0005-.002 as recited by instant claim 9.
Regarding claim 10: The ratio of component b to component a can be calculated to be 2/73.9 = .027 which falls within the claimed range of 0.3 or less.
Thus, Example D anticipates claims 1-11.

Regarding the elected concentrations: Beilfuss teaches a liquid concentrate to have an aromatic alcohol, acid, octenidine dihydrochloride and a glycerol ether.  The aromatic alcohols are taught to be used in amounts ranging from 55-90%, preferably 60-85%; the octenidine to be used in amounts ranging from 0.04-0.25, preferably 0.05-0.1; and the glycerol ether to be used in amounts of 0.5-10%, preferably 1-5% (Beilfuss claims 1, 4 and 7-9).
The ratio of component c to component a and b can be calculated to be (.05-0.1)/((60+1)-(85+5)) = .00056-.0016 which is 0.01 or less and thus anticipates the claimed ratio.
Regarding claim 10: The ratio of component b to component a can be calculated to be (1-5)/(60-85) = .012-.083 which completely falls within the range of less than 0.3 and thus anticipates the claimed ratios.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679. The examiner can normally be reached Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613